MARSHALL, CJ.
1. The amendment to Section 3941, General Code, (111 OL. 338), which became effective July 20, 1925, must be interpreted by the rule declared in section 26 of the General Code, and when interpreted by that rule said amendment can have no application to a pending pro^ ceeding.
2. Where a city council adopts an ordinance providing for an issue of bonds and all necessary legislative acts are regular and complete prior to July 20, 1925, such ordinance is a “proceeding" and the amount of such honds, when added to the net indebtedness of said city then existing does not exceed the limitations provided by section 3941, General Code, prior to such amendment, the executive agencies of such city government may be compelled by mandamus to perform all necessary ministerial acts to advertise, sell, execute and deliver such honds.
Writ allowed.